Marlow and Gonzalez, JJ.,
dissent in a memorandum by Gonzalez, J., as follows: Because the record includes conflicting evidence regarding whether plaintiff was provided with adequate safety devices at the work site, yet failed to use them, a triable issue of fact has been raised whether plaintiffs conduct was the sole proximate cause of his injuries (see Robinson v East Med. Ctr., LP, 6 NY3d 550, 554 [2006]). Accordingly, I respectfully dissent from the majority’s holding affirming the grant of summary judgment to plaintiff as to liability on his Labor Law § 240 (1) claim.
Plaintiff was injured while employed as a journeyman carpenter by nonparty Sorbara Construction on the 39th floor of the AOL/Time Warner building. His job was to place clamps *566on wooden perimeter columns, known as “forms,” in order to secure them before concrete was poured into each one. The job required that plaintiff and a coworker install clamps at 10- to 16-inch intervals, all the way up to the top of the form. When it became necessary to install a clamp that was too high on the form to reach, plaintiff and his coworker would stand on the lower clamps already installed to perform the work. About halfway up the column, when they were eight feet above the floor and standing on clamps, plaintiff reached around the form to hand his coworker the clamp and fell approximately five floors, sustaining injuries.
After commencing this action, plaintiff moved for summary judgment on the issue of liability on his Labor Law § 240 (1) claim. Plaintiff submitted his own deposition testimony, in which he alleged that he was not provided with any protective devices to prevent him from falling and that he did not attend any safety meetings and was not provided with any safety manuals or other written instructions as to how to perform his work. Plaintiffs coworker testified that there were no adequate safety devices provided in the area in which they were working, and another employee testified that the carpenters involved in clamping routinely did not use harnesses because they interfered with the job. Plaintiff also submitted an affidavit by an expert who averred that the conditions under which plaintiff was working were unsafe and contrary to accepted safety practices. She stated that plaintiff was not provided with a ladder, scaffold or netting, and that, in any event, there was no “appropriate anchorage point” in the area of plaintiffs work to which any of these devices could be attached.
In opposition, defendants submitted affidavits from a Sorbara site safety manager, two carpenter foremen, a laborer and a superintendent, all of whom worked on the AOL/Time Warner project and asserted that adequate safety devices and instructions were provided to all Sorbara employees working on the project. Specifically, the site manager’s affidavit asserted that, “before his accident, [plaintiff] was issued his own fall protection devices, which included a harness, a lanyard and a safety strap system along with specific instructions on how to use them effectively when clamping perimeter columns.” In addition, the site manager stated that “[u]pon receiving an assignment calling for the clamping of a perimeter column, [plaintiff] was instructed to wear his fall protection devices and to tie them off to secured hooks located on interior columns, to steel cables placed between poured columns or to steel rebars located at the floor deck.”
*567In the order appealed from, the motion court granted plaintiffs motion for summary judgment, ruling that plaintiff had met his initial burden of showing an absence of safety devices and instructions, and that the site manager’s affidavit failed to raise a triable issue because “it fails to set forth the affiant’s basis of knowledge; that is, the affiant fails to set forth that the plaintiff intentionally failed to attend a mandatory safety meeting or that plaintiff was observed receiving safety equipment.”
In my view, the site manager’s affidavit and the additional affidavits submitted were sufficient to create a factual dispute as to whether adequate safety devices were provided to plaintiff and whether he deliberately chose not to use them. While the affidavit could have provided more detail as to when and by whom the safety equipment was given to plaintiff, the absence of these evidentiary details does not render the affidavit conclusory. The statements therein are still clear and unequivocal sworn assertions of fact that plaintiff was given a harness by Sorbara and instructed as to when to use it; that other safety devices were available at the work site; and that the carpenters were reminded at weekly safety meetings as to how to use such devices. Whether these statements are true or not, or, as plaintiff suggests, are based on unwarranted assumptions, is not a proper question for the motion court or this Court to decide. Indeed, it is inappropriate for the motion court or this Court to simply discount the site manager’s statements because the affiant did not disclose the basis for his knowledge.
In addition, the affidavits submitted from the other Sorbara employees support many of the averments in the site manager’s affidavit. For instance, one carpenter foreman submitted an affidavit stating that “[a]ll Sorbara employees performing work at an elevated height—such as clamping perimeter columns—were required to wear proper fall protection devices,” and that “ladders and scaffolds were present on each floor of the building and all carpenters were instructed to use them to perform work at elevated height.”
Another foreman’s affidavit stated that “all Sorbara employees had access to fall safety protection devices in good working condition and were instructed to use them when they performed work at elevated heights.” This foreman’s affidavit further stated that both Bovis and Sorbara conducted “weekly safety meetings,” during which Sorbara “emphasized the importance of wearing harnesses and lanyards and to tie them off securely when performing clamping of perimeter columns.”
A third affidavit was provided by a Sorbara laborer who *568observed plaintiffs fall, which stated that “all Sorbara employees had access to personal fall safety protection devices that were in good working condition, and were reminded to use them when they performed work at elevated heights. This includes harnesses and lanyards, as well as ladders and scaffolds.”
Taken together, these affidavits directly contradict plaintiffs and his coworkers’ deposition testimony that they were given no safety devices and were never instructed as to when and how to use them. The lack of evidentiary detail in the affidavits is not a proper basis for disregarding them, especially since they are all consistent with one another. A trial is required to resolve the issue.
The majority erroneously finds no triable issue on the ground that, even if adequate safety devices were provided to plaintiff, defendants are still liable under section 240 (1) because, as plaintiffs expert opined, those devices were inadequate under the circumstances since there was no sufficient anchorage point to which they could be attached. Rebutting the opinion of plaintiffs expert, both Sorbara foremen stated in their affidavits that there were many appropriate places for plaintiff to “tie off’ while clamping the perimeter columns, and that if he had tied off in this manner, he would not have fallen. While these statements also lack detail, so too did the statement of plaintiffs expert, who simply stated that “ [defendants had a non-delegable duty to provide [plaintiff] with personal fall protection including an appropriately 5,000 pound tested anchorage point.” Obviously, plaintiffs expert was not present at the scene of the accident, and her opinion that there was no appropriately tested anchorage point appears to be nothing more than speculation. In short, the majority’s position boils down to nothing more than that plaintiffs evidence should be believed and defendant’s discredited, a position completely at odds with our summary judgment jurisprudence.
The majority’s reference to the site safety plan and plaintiffs fact witnesses misses the point. That such plan required a 5,000 pound anchorage point, and that plaintiffs witnesses testified that no such point was available, does not end the matter, where defendant’s affidavits directly state that specific and adequate anchorage points were available.
Accordingly, because the issues whether plaintiff was provided with adequate safety devices and whether he was instructed in how to use them cannot be determined as a matter of law, plaintiff’s motion for summary judgment on liability on its Labor Law § 240 (1) should have been denied. {See 2007 NY Slip Op 31013(11).]